Appeal by the adult residuary legatees, the special guardian of infant residuary legatees, and the representatives of the estate of the life tenant, from so much of a decree of the Surrogate’s Court, Queens County, which construes the third and fourth items of the will of the testatrix to mean that the remainder of the trusts created by the said items vested on the death of the testatrix in her grandchildren, Julia R. Small and Helen L. Herbert, subject to being divested by the death of the life tenant with issue him surviving; that said remainders became absolutely vested in the estates of the said grandchildren on the death of the life tenant without issue; and that the corpus of the trusts and the income accrued thereon since the death of the life tenant are payable in equal shares to such estates. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Carswell, Acting P. J., Adel, Wenzel, Mac-Crate and Schmidt, JJ. [See post, p. 894.]